internal_revenue_service index numbers _ department of the treasury p o box ben franklin station washington dc cc dom corp - plr-112394-98 date oct ges parent sub buyer business x date a date b date c date d plr-112394-98 company official dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election parent is requesting the extension of time to file a statement of allowed loss under sec_1 c of the income_tax regulations the election with respect to the sale of suv which occurred during its taxable_year ended on date a additional information was received in letters dated date and date the material information submitted is summarized below parent is the common parent of an consolidated_group that files its federal_income_tax return on a calendar_year basis sub was a wholly owned subsidiary of parent that was included in parent's consolidated federal_income_tax return sub was engaged in business x on date b parent sold all of the stock of sub to buyer buyer was not related to parent no election under sec_338 of the internal_revenue_code the code was made with respect to the sale of sub stock return for its taxable_year ended on date a the taxable_year in which the sale occurred the amount parent deducted was determined in accordance with sec_1 c parent filed its return for its taxable_year ended date a on date c the extended due_date of the return the election was not attached to the return or otherwise filed it is represented that parent recognized a loss on the sale which parent deducted on the sec_1 a provides that as a general_rule no deduction is allowed for any loss recognized by a member of a consolidated_group with respect to the disposition of stock of a subsidiary sec_1 a defines a disposition as any event in which gain_or_loss is recognized in whole or in part sec_1 a a sale is therefore a disposition within the meaning of sec_1 c allows a deduction for a loss disallowed by sec_1 a to the extent the loss exceeds an amount determined by a specified formula sec_1 c provides that sec_1 c applies only if a statement of allowed loss is filed with the taxpayer's return for the year of disposition sec_1_1502-77 provides that the common parent of a consolidated_group shall with certain exceptions not applicable here be the sole agent for each subsidiary in the group in this case parent as the common parent of the consolidated_group was required by sec_1 c to make and attach the election to its return for the year of disposition in order to deduct the amount if any of the loss not disallowed under sec_1 c filed its return for its tax_year ended on date a the taxable_year in which the sale occurred and intended to file the election the election was due on date c as an attachment to the return on date c parent timely plr-112394-98 however for various reasons the election was not attached to the return or otherwise filed on date d which is after date c it was discovered that the election had not been filed subsequently this request under sec_301 for an extension of time to file the election was submitted to the service the statute_of_limitations under sec_6501 of the code has not mun for the parent's or sub's taxable_year that included the sale or any subsequent year or years affected thereby under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that ql the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government in this case the time for filing the election is fixed by sec_1 c therefore the commissioner has discretionary authority under sec_301_9100-1i to grant an extension of time to file the election provided parent otherwise satisfies the requirements of sec_301_9100-1 through sec_301_9100-3 provides that requests for extensions of time to file elections will be sec_301 granted when the taxpayer provides evidence including the affidavits described in e establishing that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent and company official explain the circumstances that resulted in the failure_to_file the election the information establishes that company official a tax professional was responsible for the election and that parent relied on company official to timely make the election based on the facts and information submitted including the representations made we conclude that the taxpayer acted reasonably and in good_faith that the other requirements of sec_301 have been satisfied and that granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for parent to file the election as required by sec_1 c with respect to the above described disposition of sub stock the above extension of time is conditioned on the taxpayers’ parent's and sub's tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely filed taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the district director's office upon audit or examination of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 in addition plr-112394-98 the extension to file the election is also conditioned on parent's sale of its sub stock to buyer on date b being an arm's length transaction for fair_market_value we express no opinion as to whether parent's sale of its sub stock to buyer on date b was at fair_market_value whether parent recognized a loss on the sale of its sub stock or if parent recognized a loss on the sale of its sub stock as to the amount of such loss if any allowed as a deduction under sec_1 c in addition we express no opinion as to the tax treatment or consequences of filing the election late under the provisions of any other section of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer and its employees however the district_director should verify all essential facts and computations moreover notwithstanding that an extension is granted under sec_301_9100-1 to file the election any penalties and interest that would otherwise be applicable shall still apply parent must file an amended_return for its tax_year ended on date a and attach thereto sec_1 c in addition parent should attach a the election and information set forth in copy of this letter to the amended_return this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel corporate by_dunta of jide bernita thigpen deputy assistant chief_counsel corporate
